U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 November 2, 2007 VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: Country Mutual Funds Trust (the “Trust”) File Nos. (333-68270) and (811-10475) Dear Sir or Madam Pursuant to Rule 497(j) under the Securities Act of 1933, the Trust hereby certifies on behalf of its series, the Country Growth Fund and the Country Bond Fund, that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment to the Trust’s Registration Statement (i.e. Post-Effective Amendment No. 21 to the Trust’s Registration Statement on Form N-1A).Post-Effective Amendment No. 21 was filed electronically via EDGAR on October 29, 2007. If you have any questions or require further information, do not hesitate to contact the undersigned at (309)557-2629. Sincerely yours, /s/ Virginia Eves Virginia Eves, Esq. for Office of the General Counsel IAA & Affiliated Companies
